Citation Nr: 0015687	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected vestibular neuronitis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1991 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which, in pertinent part, 
denied the veteran's claim for a disability rating in excess 
of 10 percent for vestibular neuronitis.  

The veteran also appealed a 1996 RO decision that granted 
service connection and a 10 percent rating for a right hip 
disability.  He appealed for a higher rating and an earlier 
effective date for the higher evaluation.  The veteran 
withdrew those claims by letter received by the RO in 
September 1997.

The Board notes that subsequent to the January 1997 rating 
decision referenced above, the veteran filed an April 1997 
notice of disagreement (NOD) that included a new claim for a 
temporary total evaluation for the period January 14, 1997 to 
April 25, 1997, relating to his service-connected vestibular 
neuronitis.  Although the RO has noted that there is no 
evidence of an exceptional or unusual disability picture to 
warrant an extra-schedular rating under 38 C.F.R. § 3.321, it 
does not appear that the RO has specifically addressed the 
issue of a temporary total evaluation in any rating action.  
Therefore, the issue of whether a temporary total evaluation 
s warranted for the veteran's service-connected vestibular 
neuronitis is hereby referred to RO for appropriate action.

In written argument dated in November 1999, a representative 
appears to raise, on behalf of the veteran, an issue of 
entitlement to a temporary total rating for vestibular 
neuronitis based on convalescence or under the provisions of 
38 C.F.R. § 4.30 (1999).  As this matter has not been 
adjudicated by VA, it is referred to the RO for clarification 
and any indicated action.    



REMAND

At the outset, the Board notes that, as this is a claim for 
an increased rating concerning the veteran's service-
connected vestibular neuronitis, it is well grounded under 38 
U.S.C.A. § 5107(a).  VA has a duty to assist the veteran in 
developing such a claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

The Board observes that VA progress notes dated in July 1997 
and August 1998 state that the veteran underwent audiological 
examinations on those dates.  However, it does not appear 
that copies of these examination reports have been associated 
with the claims file.  The Board observes that such 
audiological examinations may contain findings that are 
relevant to the issue of an increased rating for vestibular 
neuronitis.  

The Board also notes that effective June 10, 1999, during the 
pendency of this appeal and subsequent to the transfer of 
this case to the Board in May 1999, VA's Ratings Schedule, 38 
C.F.R. Part 4, was amended with regard to evaluating hearing 
impairment and other diseases of the ear.  64 Fed. Reg. 
25208, 25209 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
The veteran's vestibular neuronitis has been rated under 
38 C.F.R. § 4.87, Diagnostic Code 6204, which is a regulation 
affected by the aforementioned amendment.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the law changed after the case had been 
transferred to the Board, the RO did not have and opportunity 
to apply both the old and new criteria in order determine 
whether which version would be more favorable to the veteran 
in evaluating his service-connected vestibular neuronitis.





Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file any relevant 
treatment records that may be available 
that are not already on file, to include 
reports of VA audiological examinations 
of the veteran conducted in July 1997 and 
August 1998.  

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist (or specialists) to determine 
the extent and severity of his vestibular 
neuronitis.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and all necessary tests or 
studies should be performed.  If 
possible, the examiner should comment on 
the frequency with which the veteran 
experiences episodes of dizziness or 
vertigo, and whether any such episodes 
causes staggering.  A detailed rationale 
for all opinions expressed would be 
helpful and is hereby requested.  

2.  After completion of the above 
requested actions, the RO should again 
review the claim of entitlement to 
service connection for vestibular 
neuronitis.  If the determination of this 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purposes of this remand are to assist the veteran, to 
comply with procedural due process of law, and to ensure that 
an adequate medical record is available for appellate review.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  
The veteran and his representative have the right to submit 
additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

